Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “US sieve size” in claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "wherein the dried particles comprise about 20 wt. % to about 85.0 wt. % of the clay".  It is unclear how the dried particles comprise clay as recited in claim 3 and “comprise about 20 wt. % to about 85.0 wt. % of the clay” in claim 7. It appears claim 7 was intended to recite --wherein the clay comprises about 20 wt. % to about 85.0 wt. % of the dried particles--.
Claim 12 recites the limitation "the clumping agent" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the odor control agent". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fritter (CA 2546538 A1).
For claim 1, Fritter discloses a pet litter (as in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”) comprising expanded perlite (as discussed in [0007]), the particles having a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 and wherein the particles are compacted at a pressure from about 500 psi to about 1,300 psi (as shown in Table 1 on page 19, the composite of particles has a density of 57 Ib/ft3  when the particles are compacted using a roll press compaction process at 300 psi). It is noted that the values of the density and pressure as disclosed by Fritter fall slightly outside of the claimed ranges. However, given the term “about” as used in the claim, it would have been obvious to one having ordinary skill in the art before the effective filing date to determine the most effective density and compaction pressure, with the claimed ranges, that provides a light-weight, absorbent pet litter. (See In re Aller, 105 USPQ 233.)
For claim 2, Fritter discloses the pet litter of claim 1, wherein the dried particles of compacted material have a moisture content from about 0.25 wt. % to about 10.0 wt. % (as discussed in [0069]: “In one embodiment, the moisture content of the composites is less than about 15% by weight, generally in the range of 8-13% by weight.”). 
For claims 3-5, Fritter discloses the pet litter of claim 1, wherein the dried particles of compacted material further comprise clay (as discussed in [0067]), wherein the clay is selected from the group consisting of swelling clay, non-swelling clay and mixtures thereof (as discussed in [0092]); and wherein the clay is selected from the group consisting of sodium bentonite, calcium bentonite and mixtures thereof (as discussed in [0056]).
For claim 6, Fritter discloses the pet litter of claim 1, wherein the dried particles of compacted material have a size from US sieve size 8 to 30 mesh (as discussed in [0048]: “light-weighting materials having the following mean particle diameters: about 1500 microns or less; about 500 microns or less; ranging from about 1 to about 100 microns.” where the Applicant admits, the diameter of particles smaller than 595 microns equates to smaller than 30 mesh).
For claim 7, Fritter discloses the pet litter of claim 3, wherein the dried particles comprise about 20 wt. % to about 85.0 wt. % of the clay (as discussed in [0080]).
For claim 8, Fritter discloses the pet litter of claim 1, wherein the dried particles comprise about 5 wt. % to about 15 wt. % of the expanded perlite (as shown in Table 1 on page 19, the percentage of expanded perlite in the composite is 14% when the particles are compacted using a roll press compaction process at 300 psi). 
For claim 9, Fritter discloses the pet litter of claim 1, wherein the dried particles have an attrition less than or about 5.0% (as shown in Table 2 on page 21, the attrition of the composite is 4.5% in sample 1D).
For claim 10, Fritter discloses the pet litter of claim 1, wherein the litter is a non-clumping litter that does not contain a clumping agent.
For claim 11, Fritter discloses the pet litter of claim 1, wherein the litter is a clumping litter comprising a clumping agent (as discussed in [0057]: binders).
For claim 12, Fritter discloses the pet litter of claim 9, wherein the clumping agent is selected from the group consisting of bentonite, guar gum, starches, xanthan gum, gum Arabic, gum acacia, silica gel, and mixtures thereof (as discussed in [0057]).
For claim 13, Fritter discloses the pet litter of claim 1, further comprising an additive selected from the group consisting of an odor control agent, a fragrance, an anti-microbial agent, an anti-sticking agent, an agent for controlling pH, a dye (as discussed in [0059]), a coloring agent, a de-dusting agent, a disinfectant, and combinations thereof.
For claim 14, Fritter discloses the pet litter of claim 11, wherein the odor control agent is activated carbon (as discussed in [0054]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643